Title: To Benjamin Franklin from Jean-Gabriel Montaudoüin de la Touche, 21 December 1776
From: Montaudoüin de La Touche, Jean-Gabriel
To: Franklin, Benjamin


Monsieur
Nantes 21 xbre 76
Voici une lettre qui m’a êté addressée pour vous de Bordeaux. Je suis bien fâché que vôtre depart m’ait privë du plaisir de vous avoir a diner, comme vous m’en aviés flatté. C’eut êté une grande satisfaction, et un grand honneur pour moi. J’espere que quelque bonne circonstance nous procurera l’avantage de vous revoir dans nôtre bonne ville. Vous avés vû combien tous les honnetes gens s’interessent a la cause Ameriquaine. Je comptois Monsieur, vous faire presenter chéz moi par mon fils les vers que je joins ici, c’est une foible expression des sentiments que vous inspirés.
J’ai un ami a Paris nommé Mr. Bendet qui a êté longtems anploié dans les affairres Ministerieles. Il a encore beaucoup de relation avec le Ministere. Il demeure au Chateau des Thuileries au Pavillon de flore. Je pense qu’il pouroît vous être utile dans vos operations. Si vous voulés prendre la peine de vous aboucher avec lui j’ai tout lieu de croire que vous en serés très content. En attendant je lui ecris pour vous recommander. J’ai aussi, Monsieur, a Paris une Cousine Germaine qui est connue dans la Republique des lettres, c’est Madame Duboccage qui demeure rüe St. honoré vis avis les Jacobins. Quand vous voudrés vous delasser de vos occupations, je suis sur qu’elle vous recevra avec grand plaisir.
Il vient d’arriver deux Navires de vôtre païs. L’un est parti quelques jours après vous. Les Armées etoient toujours en presence. L’autre aporte du Tabac. Je suis avec un respect infini Monsieur vôtre très humble très obeïssant Serviteur
MontaudoüinCorresp. de L’Acad. Roy. des Sciences

Quand vous verrés, Monsieur, Messieurs Duhamel, Le Roy, de L’Acad. des Sciences, et Mr. Delor je vous prie de leur dire mille choses pour moi.

  Portrait Docteur Benjamin franklin
Ce Sage nous a fait connoître
les effets merveilleux d’un feu subtil, et prompt
ressort de la nature, et son ame peût être
plus d’un laurier couvre son front: 
il a fait a philadelphie
un temple a la philosophie,
un Thrône pour la liberté,
de L’Europe bientôt bannie;
dans les deux mondes respecté
il est par son heureux genie,
ses moeurs douces, sa bonhomie,
son ton, et sa simplicité,
sur tout pour sa philanthropie,
L’honneur de L’Amerique, et de L’humanité.


 
Addressed in another hand: A Monsieur / Monsieur Bn. franklin / des accademies des Sciences de / Philadelphie Paris &ca / L’un des presidents du congres / continental & president de celui / de Pensilvanie / A Paris
Notation: Lett. from Monsieur Montaudoins Nantes 21 Decr 1776.
